               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

RICKY REESE,                                  )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )   Case No. CIV-18-744-D
                                              )
MARY FALLIN, et al.,                          )
                                              )
              Defendants.                     )


                                        ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C. § 636(b)(1)(B)

and (C). Judge Erwin recommends upon initial screening that the Complaint be dismissed

without prejudice for failure to state a claim upon which relief can be granted.

       Plaintiff, who appears pro se, has filed a timely objection stating that “[r]ather than

dismissal, Plaintiff would request leave to amend his complaint,” and he “requests 30 days

to amend” due to his limited access to a law library. Pl.’s Obj. [Doc. No. 15], ¶¶ 1-2, 5.

Liberally construed, the Court understands that Plaintiff does not challenge Judge Erwin’s

conclusion that his Complaint is deficient, but wishes to cure any deficiencies.1

       Under these circumstances, the Court finds that Plaintiff has waived further review

of the issues addressed in Judge Erwin’s Report regarding the Complaint. See Moore v.


       1
           Plaintiff disagrees with Judge Erwin’s characterization of certain claims regarding
parole consideration. However, an amendment will supersede Plaintiff’s original Complaint and
render it ineffective. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991).
Therefore, the Court need not decide the sufficiency of these claims as presently stated.
United States, 950 F.2d 656, 659 (10th Cir. 1991); see also United States v. 2121 E. 30th

St., 73 F.3d 1057, 1060 (10th Cir. 1996).      The Court further finds that the Complaint

should be dismissed without prejudice and that Plaintiff should be allowed to file an

amended complaint.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 14] is ADOPTED in its entirety. The Complaint is DISMISSED with leave to amend.

Plaintiff shall file an amended complaint not later than December 4, 2018.

       IT IS FURTHER ORDERED that this case is re-referred to Judge Erwin for further

proceedings consistent with the initial referral order [Doc. No. 5].

       IT IS SO ORDERED this 7th day of November, 2018.




                                              2
